Barker, J.
The report shows that while much of the work of the defendant corporation is of a charitable nature, its purposes are also social, and include the giving of lectures and of theatrical and other entertainments for the benefit of its members., the provision of a gymnasium and of athletic sports for promoting their health, and the sale of food at a coffee or lunch counter. In these respects the defendant is not a public charitable corporation, but one established for the peculiar benefit of its members. For this reason the case is not governed by McDonald v. Massachusetts General Hospital, 120 Mass. 432. The defendant has no right to exemption from liability for such negligence as the evidence stated in the report tended to show, but, like a religious society, is liable therefor. See Davis v. Central Congregational Society, 129 Mass. 367; Donnelly v. Boston Catholic Cemetery Association, 146 Mass. 163.

Verdict set aside, and new trial granted.